DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “in a rotor for separating residual resin from additively manufactured objects” in line 1-2.  The term “in a rotor” is vague and indefinite as it is broad and does not clearly define the scope of the invention. Applicant’s invention may be pertaining to “a centrifugal separator” that includes a rotor which further includes a rotor base. Further clarification is required. 
Claim 1 recites “each catch pan” in line 5. It is unclear whether all the catch pans are configured to receive unpolymerized resin, or some of the catch pan is configured since earlier it is recited having “a plurality of catch pans removable connected to said base”.  It is noted that also “said base” should be corrected to “said rotor base”. 
Claim 2 recites “a rotor base” in line 2. This limitation is vague and indefinite since it is unclear whether there are plurality of rotor base or a single rotor base. It is noted that earlier – claim 1 already recites a rotor base (see claim 1 line 2). If applicant is referring to the rotor base as in claim 1, then claim 2 must state “said rotor base”. 
Claim 2 recites “each carrier platform having a build surface” in line 2-3. It is unclear whether all or some of the “carrier platform” include a build surface. Applicant is urged to clarify this in the next action.
Claim 11 recites “a catch pan for receiving residual resin separated from additively manufactured objects mounted on a rotor in a centrifugal separator”.  Claim 11 as written does not clearly provide whether the catch pan is mounted on a rotor which includes the object within or the object is mounted on a rotor (much broader). Claim appears to teach the opposite of what is shown in the figures. It is unclear whether applicant intent to claim the integration of the catch pan with rotor and the base as in claim 1.
Claim 15 recites “a rotor of claim 1” in line 3. This limitation is vague and indefinite as it is unclear whether there is multiple rotor or a single rotor, since claim 1 already recites a rotor. Applicant possibly intended to refer to the rotor of claim 1.  
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
None of the closest prior art teaches a centrifugal separator that includes a rotor…further including “a plurality of catch pans removably connected to said rotor 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  All these are pertaining to spinning cleaning method for additive manufactured objects on a spindle, however, fails to teach including plurality of catch pans as claimed. US 2021/0086450 A1; US 2021/0323234 A1; US 2020/0215811 A1; US 2019/0224917 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743